           Case 2:18-cv-02362-JDW Document 45 Filed 08/31/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DANIELLE ALSTON,
                                                  Case No. 2:18-cv-02362-JDW
       Plaintiff,

       v.

LT. BRIAN DOUGHERTY,

       Defendant.


                                           ORDER

      AND NOW, this 31st day of August, 2020, for the reasons stated in the accompanying

Memorandum, it is ORDERED as follows:

      1.       Plaintiff’s Motion to Incorporate After-Discovered Evidence Into Plaintiff’s

Response in Opposition to Defendant’s Motion for Summary Judgment (ECF No. 39) is

GRANTED; and

      2.       The Motion for Summary Judgment on Behalf of Defendant Lt. Brian Dougherty

(ECF No. 34) is GRANTED.

      The Clerk of Court shall mark this case closed for statistical purposes.

                                                    BY THE COURT:


                                                    /s/ Joshua D. Wolson
                                                    JOSHUA D. WOLSON, J.
